 1

 2

 3

 4

 5


                                                                      JS-6
 6

 7

 8                      UNITED STATES DISTRICT COURT
 9
                      CENTRAL DISTRICT OF CALIFORNIA
10

     KAILA JACKSON,                           )
11
                                              ) Case No.: 8:18-cv-01574 JVS-DFM
                                              )
12
               Plaintiff,                     ) ORDER APPROVING STIPULATION
         vs.                                  )
13
                                              ) TO DISMISS
                                              )
14
     DIVERSIFIED CONSULTANTS,                 )
                                              )
15
     INC., and DOES 1 through10,              )
     inclusive,                               )
16
                                              )
                                              )
17
               Defendants.                    )
18
                                              )
19

20

21

22

23

24

25

26

27

28

                             Order Approving Stipulation to Dismiss

                                               1
 1
           The parties to the above captioned action having stipulated that the action

 2   shall be dismissed in its entirety with prejudice, and the Court having considered
 3
     the same,
 4

 5         IT IS HEREBY ORDERED that this action shall be dismissed in its entirety
 6
     with prejudice. Each party is to bear its own costs and fees.
 7

 8

 9

10
     Dated: December 04, 2018         ___________________________________
11
                                      Hon. James V. Selna
12                                    United States District Judge
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                  Order Approving Stipulation to Dismiss

                                                    2
